Exhibit 10.1

NOTICE OF OPTION GRANT

under the

ALBEMARLE CORPORATION 2008 INCENTIVE PLAN

No. of shares subject to option: _«Stock_Options_»_

This GRANT, made as of the 26th day of February, 2016, by Albemarle Corporation,
a Virginia corporation (the “Company”), to «First_Name» «Last_Name»
(“Participant”), is made pursuant and subject to the provisions of the Company’s
2008 Incentive Plan (the “Plan”), a copy of which has been given to Participant.
All terms used herein that are defined in the Plan have the same meanings given
them in the Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on February 26, 2016
(“Grant Date”), granted to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, the
right and option to purchase from the Company all or any part of the aggregate
of             shares of Common Stock at the option price of $XX.XX per share
(the “Option Price”), being not less than the Fair Market Value per share of the
Common Stock on the date the option was granted. Such option will be exercisable
as hereinafter provided. This option is not intended to be treated as an
incentive stock option under Code section 422.

2. Expiration Date. The Expiration Date of this option is the date that is ten
(10) years from the date of the grant of this option. This option may not be
exercised on or after the tenth anniversary of its grant.

3. Vesting of Option. Except as provided in paragraphs 7, 8 or 9, this option
shall become Vested on February 25, 2019.

4. Exercisability of Option. Except as provided in paragraphs 7, 8 or 9, this
option shall become exercisable on February 25, 2019. Once the option has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the termination of Participant’s rights hereunder pursuant to
paragraphs 7, 8 or 9, or until the option period has expired, if earlier. A
partial exercise of this option shall not affect Participant’s right to exercise
this option with respect to the remaining shares, subject to the terms and
conditions of the Plan and those set forth herein.

5. Method of Exercising and Payment for Shares. This option shall be exercised
through a licensed brokerage firm at Participant’s expense, in conjunction with
established procedures and coordinated with the Company’s Human Resources and
Law Departments. From time to time the procedures for exercising this option may
be subject to modification by the aforesaid departments, but in no case shall
the number of shares subject to the option or its terms for vesting be changed
by the procedures for exercise or by the modification thereof. Procedures for
the exercise of this option will be provided to Participant by the Company’s
Human Resources Department.



--------------------------------------------------------------------------------

6. Nontransferability. This option is nontransferable except by will or the laws
of descent and distribution. During Participant’s lifetime, this option may be
exercised only by Participant.

7. Vesting and Exercise in the Event of Death, Permanent and Total Disability,
Retirement or Termination by the Company other than for Cause. In the event that
the Participant (i) dies, (ii) becomes permanently and totally disabled (within
the meaning of Section 22(e)(3) of the Code) (“Disabled”), (iii) Retires from
the employ of the Company or an Affiliate, or (iv) is terminated by the Company
or an Affiliate other than for Cause (any of the events described in (i) to
(iv) referenced to herein as a “Termination Event”), this option shall become
Vested as to a pro-rata portion of the option (as determined in accordance with
the following sentence). The pro-rata portion of the option that shall vest
pursuant to the preceding sentence shall be equal to 1/36th of the shares
subject to the option, for each full month of service performed by the
Participant after the Grant Date and prior to the Termination Event. The
non-Vested portion of the option shall be forfeited. The Vested portion of the
option may be exercised beginning on the date specified in paragraph 4 and shall
remain exercisable according to the terms provided in paragraph 4, and the
Participant or Participant’s beneficiary (or estate as the case may be) may
exercise this option during the remainder of the period preceding the Expiration
Date. Participant shall have the right to designate his beneficiary in
accordance with procedures established under the Plan for such purpose. If
Participant fails to designate a beneficiary, or if at the time of his death
there is no surviving beneficiary, this option may be exercised by his estate.
For purposes of this Grant, the terms “Retires” and “Retirement” means, for
purposes of this Award, termination of employment after having attained age 55
and completed at least 10 years of service with the Company or an Affiliate. The
preceding sentence shall not apply to a separation from service following the
date that Participant is advised (upon recommendation by the Executive
Compensation Committee of the Board of Directors of Albemarle Corporation) that
his employment is being, or will be, terminated for Cause, on account of
performance or in circumstances that prevent him from being in good standing
with the Company, in which case all rights under this Grant shall terminate, and
this Grant shall expire on the date of Participant’s termination of employment.

8. Vesting and Exercise After Other Termination of Employment. Except as
provided in paragraph 7, in the event Participant ceases to be employed by the
Company or an Affiliate, the rules under this paragraph 8 shall apply. If
Participant ceases to be employed prior to the time any portion of the option is
Vested, such non-Vested portion of the option shall be forfeited. If Participant
ceases to be employed after the option is Vested, but prior to the Expiration
Date, Participant may exercise this option with respect to the shares he is
entitled to purchase pursuant to paragraphs 3 and 4 above within sixty (60) days
of the date of such termination of employment (but in no event later than the
Expiration Date).

9. Change in Control. Notwithstanding any other provision of this Notice of
Award, all shares of the option not previously forfeited shall become Vested and
exercisable on a Change in Control as defined in the Plan.

10. Termination for Cause. The Committee shall have the authority to determine
whether Participant’s termination from employment is for Cause or for any reason
other than Cause.

11. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

12. No Right to Continued Employment. This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

 

Page 2 of 4



--------------------------------------------------------------------------------

13. Change in Capital Structure. The terms of this option shall be adjusted as
the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

14. Governing Law. This Grant shall be governed by the laws of the Commonwealth
of Virginia and applicable Federal law. All disputes arising under this Grant
shall be adjudicated solely within the state or Federal courts located within
the Commonwealth of Virginia.

15. Conflicts. (a) In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Grant, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

(b) In the event of any conflict between the provisions of this Award and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement entered
between the Participant and the Company, the provisions of this Grant shall
govern.

16. Binding Effect. Subject to the limitations set forth herein and in the Plan,
this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

17. Taxes. Tax withholding requirements attributable to the exercise of this
option, including employment taxes, Federal income taxes, and state and local
income taxes with respect to the state and locality where, according to the
Company’s system of records, the Participant resides at the time the option is
exercised, except as otherwise might be determined to be required by the
Company, will be satisfied by the Participant as instructed in the established
procedures for exercising this option; provided, however, that the foregoing
employment, Federal, state and local income tax withholding provision shall be
subject to any special rules or provisions that may apply to Participants who
are non-US employees (working inside or outside of the United States) or US
employees working outside of the United States. It is the Participant’s
responsibility to properly report all income and remit all Federal, state, and
local taxes that may be due to the relevant taxing authorities as the result of
exercising this option.

IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 

ALBEMARLE CORPORATION

By:

 

 

 

Page 3 of 4